Citation Nr: 0104980	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  98-15 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than October 24, 
1988, for the grant of service connection for a mood disorder 
secondary to a head injury.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from April 1960 to July 1965.  

This matter originally arose from an April 1990 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied service 
connection for various acquired psychiatric disorders and for 
residuals of a closed head injury.  Thereafter, the veteran 
also asserted that his psychiatric problems were related to 
the administration of antimalarial medications during 
service.  The veteran filed a timely appeal, and in October 
1992 the Board of Veterans' Appeals (Board) issued a decision 
remanding the case to the RO for additional development in an 
attempt to ascertain the etiology of any psychiatric 
disorders present.  Following extensive development, the 
Board issued a decision in August 1997 granting service 
connection for a psychiatric disorder, claimed as a residual 
of a closed head injury and anti-malarial medication during 
active service.  

Following the Board's decision, the award was effectuated by 
the RO in a December 1997 rating decision.  Specifically, the 
RO granted service connection for mood disorder secondary to 
head injury and assigned a 10 percent schedular rating, 
effective from October 1988.  The veteran appealed both the 
rating assigned and the effective date of that award.  
Additionally, he claimed that his service-connected 
psychiatric disorder rendered him unable to obtain and retain 
employment (TDIU).  In February 2000, the Board issued a 
decision granting a 100 percent schedular evaluation, denying 
TDIU, and denying an effective dated earlier than October 24, 
1988, for service connection for a mood disorder.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
September 2000, the Court issued an Order vacating and 
remanding that part of the Board decision which denied the 
earlier effective date issue.  The case is again before the 
Board.  



REMAND

The Court's Order granted a joint motion entered into by the 
veteran and the Secretary of Veterans Affairs.  The joint 
motion cited deficiencies in the reasons and bases provided 
by the Board for the assignment of the effective date.  It 
was noted that the VA had not fully addressed whether a 1968 
rating action which denied service connection for a nervous 
condition was final.  It cited the lack of adequate 
discussion of whether any of the veteran's prior claims were 
final.  

Because the RO has not yet considered whether certain prior 
claims were final, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993);

Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
determine whether any and all prior claims 
were final as discussed in the joint 
motion which was the basis of the 
September 2000 Court order.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit 


additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




